Title: To Benjamin Franklin from Thomas Digges, 17 October 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 17. Octo 1780
It was not until the 14th. inst that any person whatever was permitted to see Mr Laurens in the Tower— Then after repeated applications for admission Mr. Manning and Mr L——ns’s Son, a Youth of 17 or 18 who has been some years at Warrington School, got admission to Him. A permit was given them, signd by the Lds. Hillsborough, Stormont & Germain “for half an hours interview & that the permit did not extend to any future visit.” They found Him very ill of a lax, much emaciated, not low spirited, & bitterly invective against the people here for his harsh treatment. He spoke handsomely of his treatment while on board ship, & of the Capn. (Keppel) & Lieut Norris who attended him to London, but from the period of his landing He was treated with a brutality wch. He did not expect even from Englishmen. His weakness from sickness & the agitation on seeing his Son took up the first ten of the 30 minutes allowd him to converse with His friends;—the rest was filld with invective against the authors of his harsh treatment. His outer room is but a mean one, not more than twelve feet square, a dark close bed room adjoining, both indifferently furnishd, & a few books on his table, no pen and Ink has been yet allowd him, but He has a pencil & memdm book in wch. He occasionally notes things. The Warden of the Tower & a Yeoman constantly at his elbow tho they make no attempts to stop his conversation. Mr Mannings being the first visit he has had, perhaps He said every thing He could about the severity of his treatment, in order that it might get out & contradict the general report of His being exceedingly well treated. He has hitherto declind any Phisical advice, or the visits of any of those Creatures about Him who may be set on to Pump. Mr Penn is making application to see Him, & will likely get leave. It is doubtful if the Son will be able to get admission a second time. His treatment being now very generally known every person is crying out shame upon it & the authors thereof are very much abusd. It is a strange thing to go forth, but it is the general receivd opinion that the orders for such harsh treatment were in consequence of an intimation from the first man in this Country, now generally known by the appellation of White Eyes.
Every appearance indicates that this Mr White Eyes is determind on prosecuting the Amn. War vigorously. New Regiments are raising—10 or 12,000 Men under orders to go & transports actually got & getting at unusual high prices. Nothing can exceed such folly but it actually appears the determind resolution of the Cabinet to risque every thing upon a last stake— The inactivity of the French in Ama. & the West Indies, seems to be the bait of inducement for these folks to go on. Abot a month ago, before the arrivals from N York & Carolina & Jamaica, there was every appearance of the cabinet having given up the Amn War.
I am without any of Your favrs. lately. I wish to know if You got the picture of the Bishop safe. What is further to be done about Jones’s Bill on Goddard. What ansr. to the Letter sent by the parole Prisoners who came over in the Temple, Cartel to Bristol. & if Mr B—w—n [Bowman] may Expect a pass for his baggage.
I drew a Bill on Monsr. G——d the 16th. 10 days sight for 48 £ payle to the person You write to frequently about the Prisoners.
I am wth Esteem &ca &ca—
W S. C
 
Addressed: A Monsieur / Monsieur B. F— / Passy
Notation: Oct. 17. 1780.
